DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/24/2021 has been entered and considered for this Office Action.
Reasons for Allowance
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of claim 21, which was previously indicated as allowable (see previous Office Action(s)), has been incorporated into the independent claims 1 and 20; therefore, claims 1 and 20 (and dependent claims thereof) are allowed for the same reasons previously discussed regarding claim 21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following references are additionally cited for being relevant to the invention but are not any more relevant than the references already of record:
Chalana et al., US 5,605,155
Pathak et al., US 5,795,296
Spratt, US 5,838,592
Yamaura, US 6,019,723
Lee et al., US 2017/0090675 A1
Lee et al., US 2014/0276057 A1
Roh et al., US 2015/0265247 A1
Kim US 2015/0257738 A1
Alsafadi et al., US 2006/0135855 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793